Citation Nr: 0920695	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  07-37 035	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for residuals of a broken 
left arm.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served in the Air Force from 
September 1981 to September 1985 and from February 1991 to 
June 1991.  The Veteran also had verified periods of active 
duty for training (ACDUTRA) and periods of inactive duty 
training (INACDUTRA) in the United States Air Force Reserves 
between September 1990 and September 1991.  The exact dates 
of ACDUTRA and INACDUTRA during this period are not 
associated with the claims folder.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), found that the VCAA notice requirements applied to 
all elements of a claim.  A review of the record shows the 
Veteran was notified of the VCAA duties to assist and of the 
information and evidence necessary to substantiate his claim 
by correspondence dated June 2004.  He was notified that the 
VCAA applied to all elements of a claim in a letter dated 
March 2007.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  For records in the 
custody of a Federal department or agency, VA must make as 
many requests as are necessary to obtain any relevant 
records, unless further efforts would be futile; however, the 
claimant must cooperate fully and, if requested, must provide 
enough information to identify and locate any existing 
records.  38 C.F.R. § 3.159(c).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Active military, 
naval, or air service includes any period of ACDUTRA during 
which the individual concerned was disabled from a disease or 
injury incurred in the line of duty. 38 U.S.C.A. § 101(21), 
(24) (West 2002); 38 C.F.R. § 3.6(a) (2008). Active military, 
naval, or air service also includes any period of INACDUTRA 
during which the individual concerned was disabled from an 
injury incurred in the line of duty. Id. Accordingly, service 
connection may be granted for disability resulting from 
disease or injury incurred in, or aggravated, while 
performing ACDUTRA or from injury incurred or aggravated 
while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110 
(West 2002).

ACDUTRA includes full-time duty performed by members of the 
National Guard of any State or the Reserves. 38 C.F.R. § 
3.6(c) (2007). INACDUTRA includes duty other than full- time 
duty performed by a member of the Reserves or the National 
Guard of any State. 38 C.F.R. § 3.6(d) (2007).

In this case, the Veteran has claimed service connection for 
residuals from a broken arm sustained when he fell off of a 
fire truck on October 6, 1990.  Service treatment records 
dated November 28, 1990, December 5, 1990, January 25, 1996, 
and January 22, 2001 refer to the 1990 accident; however, the 
Veteran's service records contain no records from the 
accident.  The Board notes that the Veteran, at the RO's 
request, gave written permission to the RO to allow it to 
obtain records from the Nellis Air Force Base Hospital where 
the Veteran claims he was x-rayed and treated for his broken 
arm.  The Veteran's claims folder contains no evidence of any 
requests by the RO to obtain such records.  Further, in an 
authorization and consent to release information form, the 
Veteran suggested that the Nellis Fire Department log and 
former assistant fire chief T.J.H. would have information 
regarding the accident.  The RO has made no attempt to 
retrieve records from either of these sources.  Additionally, 
the Veteran's claims file does not contain a line of duty 
determination verifying that the Veteran was on active duty, 
active duty for training or inactive duty for training at the 
time of the accident.  As part of its duty to assist, the RO 
is obligated to make as many requests as are necessary to 
obtain any relevant records maintained by the government 
unless such attempts are found to be futile. Therefore, VA 
must assist the Veteran in obtaining records to further 
develop the claim.

Accordingly, the case is REMANDED for the following action:

1. Appropriate action should be taken to 
verify the Veteran's ACDUTRA and INACDUTRA 
service on or around October 6, 1990.

2.  Appropriate action should be taken to 
obtain the Veteran's treatment records for 
the month of October, if any, from the 
Nellis Air Force Base Hospitaland from 
Nellis Air Force Base Fire Department as 
to an accident in October 1990.  All 
records obtained should be associated with 
the claims folder. All attempts to procure 
records should be documented in the file.  
If these records cannot be obtained, a 
notation to that effect should be inserted 
in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

3.  The Veteran should be scheduled for a 
VA examination an opinion as to whether 
there is at least a 50 percent probability 
or greater (at least as likely as not) 
that the Veteran has residual injuries as 
a result of a broken arm during active 
service.  All examination findings, along 
with the complete rationale for all 
opinions expressed, should be set forth in 
the examination report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




